DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:
In claim 1, “(1)” should be removed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high temperature resistant" in claim 1 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 1, the phrase “all types” renders the claim indefinite because he addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  See MPEP § 2173.05(b)(III)(E).
The term "conventional injection" in claim 1 is a relative term which renders the claim indefinite.  The term "conventional" is not defined by the claim, the specification does not provide a standard for 
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandrin (US 2010/0107937).
Regarding claim 1, Sandrin teaches:
A production method of a worktop suitable for use in home appliances (worktop 1; [0024]), wherein the said production method produces a single piece worktop by 
injecting plastic frame structures over melamine impregnated decorative paper covered plates and/or glass surface plates and/or fiberboard plates and/or epoxy surface plates and/or laminate covered plastic plates and/or high temperature-resistant plastic plates and/or melamine impregnated plastic plates and/or all types of backside plastic injection surfaced plates (Fig 1: panel 2; [0024])
through conventional injection and/or microcellular foam injection and/or chemical foam injection ([0024]) in at least one lateral area with or without plastic fittings for connection of the said worktop to the appliance (Fig 1: peripheral border 3).
Regarding claim 4
Sandrin further teaches wherein the said production method comprises a process of frame injection molding without separate fittings ([0028]; one of ordinary skill in the art can simply choose to end the production before fastenings means are added).
Regarding claim 5, Sandrin teaches the method of claim 1.
Sandrin further teaches wherein the said production method comprises a process of frame injection molding with fittings ([0028]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandrin in view of Crawford et al. (US 2019/0211147) hereinafter Crawford.
Regarding claim 2, Sandrin teaches the method of claim 1.
Sandrin does not teach wherein individual or combinations selected from the group of polypropylenes, carbon fiber-reinforced polypropylenes, talk-reinforced polypropylenes, glass fiber-reinforced polypropylenes, maleic anhydride containing homo- and/or co- and/or terpolymers 
In the same field of endeavor regarding injection molding, Crawford teaches using acrylonitrile butadiene styrene in injection molding of appliances for the motivation of providing a polymeric material with a combination of properties making it ideal for injection molding ([0007, 0253]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the injection molding material as taught by Sandrin with the acrylonitrile butadiene styrene as taught by Crawford in order to provide a polymeric material with a combination of properties making it ideal for injection molding.
Regarding claim 3, Sandrin teaches the method of claim 1.
Sandrin does not teach wherein individual or combinations selected from the group of cross-linking agents, maleic anhydride combinations, strength-increasing additives, thermoplastic elastomers, SBS (Styrene Butylene Styrene), SEBS (Styrene Ethylene Butylene Styrene), adhesion-improving additives and cross - linking additives are used to improve adhesion quality and provide a sufficient level of adhesion.
Crawford teaches using reinforcing materials in injection molding of appliances for the motivation of providing a polymeric material with a combination of properties making it ideal for injection molding ([0007, 0255]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Sandrin with the reinforcing material as taught by Crawford in order to provide a polymeric material with a combination of properties making it ideal for injection molding.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Priego (US 2009/0195130) teaches the limitations of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743